DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2, 4, 6, 8, 9, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 2, the prior art does not teach or render obvious the claimed combination, in particular the arm portion further comprising a second surface and a third surface, the first surface being overlapped with the second surface and the rear wall in the first direction and the second surface being overlapped with the third surface and the rear wall in the first direction, the second surface and the third surface face a same direction; an indicator portion provided at the arm portion, the indicator portion comprising a portion of the second surface and a portion of the third surface, the portion of the second surface overlaps at least one first corresponding switch and the tape in the first direction and the portion of the second surface is positioned such that there is a space between the at least one first corresponding switch and the second surface when the cassette is installed in the printer, where the portion of the second surface does not press the at least one first corresponding switch, and the portion of the third surface overlaps at least one second corresponding switch and the tape in the first direction and presses the at least one second corresponding switch when the cassette is installed in the printer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takami (5,771,803) teaches first and second surfaces with respect to switches.
Kaneda et al. (2002/0047063) teaches a tape cassette having indicator portions.
Baba et al. (2005/0117881) which teaches indicator portions with different surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853